White, Presiding Judge.
Appellant was convicted in the lower court of rape, and his punishment was affixed at a life term in the penitentiary. As disclosed by the record, the evidence amply sustains the verdict and judgment; the law of the case was most fully and fairly given upon all the different phases in the court’s charge to the jury, and as favorably to the defendant as he had the right to demand; there were no additional instructions aslied; there was no bill of exceptions saved to any supposed error in the ruling of the court. In a word, the- trial appears in every respect to have been a fair and impartial one.
There is nothing presented on this appeal which requires discussion; wherefore the judgment is affirmed.

Affirmed.